SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For20 September 2013 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Transaction in Own Shares dated06September 2013 Holding(s) in Company dated09September 2013 Transaction in Own Shares dated09September 2013 Transaction in Own Shares dated10September 2013 Transaction in Own Shares dated11September 2013 Transaction in Own Shares dated13September 2013 Transaction in Own Shares dated17September 2013 Director/PDMR Shareholding dated 18 September 2013 Holding(s) in Company dated18September 2013 Transaction in Own Shares dated18September 2013 Transaction in Own Shares dated19September 2013 Exhibit 99.1 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 06 September 2013 it acquired 115,000 of its own ordinary shares at an average price of 1877.9888 pence per ordinary share. The highest and lowest prices paid for these shares were 1888 pence per share and 1859 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 6,507,782 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 262,419,435. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.2 For filings with the FCA include the annex For filings with issuer exclude the annex TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: INTERCONTINENTAL HOTELS GROUP PLC 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights x An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments x An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: BlackRock, Inc. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: 5th September 2013 6. Date on which issuer notified: 9th September 2013 7. Threshold(s) that is/are crossed or reached: Holding has gone below 5% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect GB00B85KYF37 N/A N/A N/A N/A Below 5% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights N/A N/A N/A N/A N/A C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights N/A N/A N/A N/A N/A Nominal Delta N/A N/A Total (A+B+C) Number of voting rights Percentage of voting rights N/A Below 5% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: BlackRock Investment Management (UK) Limited - N/A (Below 5%) Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: BlackRock Regulatory Threshold Reporting Team 14. Contact name: NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01 Exhibit 99.3 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 09 September 2013 it acquired 95,000 of its own ordinary shares at an average price of 1878.1371 pence per ordinary share. The highest and lowest prices paid for these shares were 1890 pence per share and 1873 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 6,602,782 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 262,324,435. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.4 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 10 September 2013 it acquired 50,865 of its own ordinary shares at an average price of 1901.3334 pence per ordinary share. The highest and lowest prices paid for these shares were 1910 pence per share and 1889 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 6,653,647 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 262,273,570. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.5 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 11 September 2013 it acquired 35,491 of its own ordinary shares at an average price of 1906.6801 pence per ordinary share. The highest and lowest prices paid for these shares were 1910 pence per share and 1900 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 6,689,138 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 262,238,079. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.6 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 13 September 2013 it acquired 54,034 of its own ordinary shares at an average price of 1897.3607 pence per ordinary share. The highest and lowest prices paid for these shares were 1904 pence per share and 1889 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 6,743,172 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 262,184,045. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.7 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 17 September 2013 it acquired 80,000 of its own ordinary shares at an average price of 1894.5379 pence per ordinary share. The highest and lowest prices paid for these shares were 1902 pence per share and 1890 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 6,823,172 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 262,106,045. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.8 NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ERIC PEARSON - PDMR, EXECUTIVE VICE PRESIDENT AND CHIEF INFORMATION OFFICER SPOUSE - KELLY PEARSON 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 AND 4 ABOVE ORDINARY SHARES OF 14 194/ 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction MORGAN STANLEY SMITH BARNEY, LLC BENEFICIAL OWNER ERIC E. PEARSON AND KELLY A. PEARSON SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 15,000 SHARES NEGLIGIBLE Price per share or value of transaction Date and place of transaction £19.00 17 September 2013 UNITED STATES Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction 231,(OF WHICH THE INTEREST IN ORDINARY SHARES IS 105,293) PERCENTAGE HOLDING IS NEGLIGIBLE 18 September 2013 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 18 September 2013 Exhibit 99.9 For filings with the FCA include the annex For filings with issuer exclude the annex TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii InterContinental Hotels Group PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): Change in total number of voting rights. 3. Full name of person(s) subject to the notification obligation:iii The Capital Group Companies, Inc. 4. Full name of shareholder(s) (if different from 3.):iv See Schedule A 5. Date of the transaction and date on which the threshold is crossed or reached: v 16 September 2013 6. Date on which issuer notified: 17 September 2013 7. Threshold(s) that is/are crossed or reached: vi, vii Below 5% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect Ordinary Shares (GB00B85KYF37) 4.8535% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights N/A C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx N/A Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 4.8535% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi See Schedule A Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01 Schedule A As of 16 September 2013 InterContinental Hotels Group PLC Number of Percentage of Shares Outstanding The Capital Group Companies, Inc. ("CG") holdings 12,725,207 4.854% Holdings by CG Management Companies and Funds: • Capital Research and Management Company 12,725,207 4.854% Exhibit 99.10 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 18 September 2013 it acquired 199,000 of its own ordinary shares at an average price of 1844.6433 pence per ordinary share. The highest and lowest prices paid for these shares were 1880 pence per share and 1825 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 7,022,172 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 261,907,045. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.11 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 19 September 2013 it acquired 134,376 of its own ordinary shares at an average price of 1870.6075 pence per ordinary share. The highest and lowest prices paid for these shares were 1882 pence per share and 1854 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 7,156,548 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 261,772,669. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 20September2013
